In an action to recover money paid by defendant on forged checks charged to plaintiff’s account, defendant appeals: (1) from an order of the City Court of Yonkers, dated April 23, 1962, which granted plaintiff’s motion for summary judgment; and (2) from the judgment of said court entered Hay 23, 1962 pursuant to said order. Order affirmed, with $10 costs and disbursements. Appeal from judgment dismissed, without costs. No judgment is contained in the record (Matter of Teperman v. Atcos Baths, 7 AD 2d 854). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.